DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 7 and 13, comers should be corners. No antecedent basis for sharp comers/corners.  Claim 12, the ration is for the hexagon to pentagon according to [0030] of the instant application.  As currently written, the ration of the first faces (pentagons) to second faces (hexagons) is backward.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 8-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura (2005/0014579).  Claim 1, Asakura discloses a golf ball comprising a body and a dimple pattern comprising flat faces on the outer surface of the body (fig 2).  The pattern is a polyhedron having a plurality of faces and sharp edges (fig 4, item 10).  Claim 8, figure 2 discloses a pattern comprising pentagons and hexagons, i.e. goldberg (fig 2).  Claims 9-10, figure 2 discloses a hexagons 4a and pentagons 4b. Claim 15, neighboring flat faces have an angle less than 180 (fig 2).  
Claim(s) 1-7, 9, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (2003/0158002).  Claim 1, Morgan discloses a golf ball comprising a body and a dimple pattern comprising flat faces on the outer surface of the body (fig 1).  The pattern is a polyhedron having a plurality of faces and sharp edges (fig 1).  Claim 2, the faces are located within a sphere and the vertices of faces touch the sphere (or the outermost perimeter) (fig 1).  Claim 3, a diameter of at least 1.68 inches is an inherent feature of a golf ball.  Claim 4, the faces include dimples (fig 3). Claim 5, each face is in a plane.  Claim 6, the faces touch or connect at the edges and create a single continuous surface (fig 1).  Claim 7, the faces are at angle and create sharp edges and corners (fig 1).  Claim 9, the faces have a first shape and a second shape. Note: the faces may be the same since applicant does not claim a difference.  Claim 13, the faces have sharp corners (fig 1).  Claim 14, the edges are linear (fig 1).  Claim 15, neighboring flat faces have an angle less than 180 (fig 1).  Claim 16, the edges of the face are linear in fig 1 and would inherently have a radius of curvature of zero.  Claim 17, Morgan discloses a golf ball comprising a body and a dimple pattern comprising flat faces on the outer surface of the body .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (2005/0014579).  Asakura discloses 12 pentagons and 240 hexagons (table 1), while applicant claims 12 pentagons and 150 hexagons. One of ordinary skill in the art would modify the number of dimples for the desired flight performance.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
January 11, 2022